Case 2:20-cr-00171-WSS Document 3 Filed 07/22/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT o AN 5

FOR THE WESTERN DISTRICT OF PENNSYLVANIA Mag PK Ug é Wy

“AST OWI
UNITED STATES OF AMERICA ° ) OF pec
) ,
v. ) Criminal No. A df V/
) ° [UNDER SEAL]
) (18 U.S.C. §§ 1349, 1040(a)(2), and 2)
. QUIANNA BROWN )
INDICTMENT
‘The grand jury charges:
INTRODUCTION
1, At all times material to this Indictment, the United States government has —

been taking steps to slow the spread of the novel coronavirus (COVID-19) and to mitigate its
“impact on the public’s health and economic well-being. |

2. On March 13, 2020, the President declared the ongoing COVID-19

pandemic to be an emergency under Section 501(b) of the Robert T. Stafford Disaster Relief and -

Emergency Assistance Act.

3. On March 27, 2020, the Coronavirus Aid, Relief and Economic Security
Act (CARES Act) was signed into law. The CARES Act created the Pandemic Unemployment
Assistance program, which provides unemployment benefits to individuals not eligible for regular
unemployment compensation or extended unemployment benefits.

4. The Pandemic Unemployment Assistance program is administered by the
various states, including the Commonwealth of Pennsylvania and the State of Michigan, but its
benefits are funded in part by the federal government.

5. Only individuals who are unemployed for reasons related to the COVID-19

pandemic are eligible. for Pandemic Unemployment Assistance benefits. In order to receive
Case 2:20-cr-00171-WSS Document 3 Filed 07/22/20 Page 2 of 7

benefits, an individual must file a claim including his or her name, social security number, and
address, as well as answer the eligibility questions.
| COUNT ONE
THE CONSPIRACY AND ITS OBJECTS

6. The allegations contained in paragraphs 1 through 5 are re-alleged as if fully
set forth herein.

7. From in and around June 2020, and continuing thereafter until in and around
July 2020, in the Western District of Pennsylvania and elsewhere, the defendant, QUIANNA
BROWN, knowingly and willfully did conspire, combine, confederate and agree with other
persons both known and unknown to the grand jury, to commit an offense against the United States,
that is, mail fraud, in violation of Title 18, United States Code, Section 1341.

MANNER AND MEANS OF THE CONSPIRACY

8. _It was a part of the conspiracy. that members of the conspiracy, including
the defendant, QUIANNA .BROWN, filed fraudulent claims for Pandemic Unemployment
Assistance benefits with states including the Commonwealth of Pennsylvania and the State of
Michigan. These claims.were fraudulent because they were not filed by, and/or on behalf of, real
persons seeking Pandemic Unemployment Assistance benefits. Instead, they were filed by

members of the conspiracy using names and social security numbers that were fictitious and/or

that belonged to persons who had not authorized claims to be filed on their behalf.

bv
Case 2:20-cr-00171-WSS Document 3 Filed 07/22/20 Page 3 of 7

9. It was further a part of the conspiracy that members of the conspiracy,

including the defendant, QUIANNA BROWN, caused a Post Office Box to be rented at the United
States Post Office in Coal Center, Pennsylvania, and further caused the Pandemic Unemployment
Assistance benefits granted as a result of the fraudulent claims to be sent to that address via the
, United States mail.

All in violation of Title 18, United States Code, Section 1349.

Ww.
Case 2:20-cr-00171-WSS Document 3 Filed 07/22/20 Page 4 of 7.

COUNTS TWO —~FOUR

The grand jury further charges:

10. The allegations contained in paragraphs 1 through 5 are re-alleged as if fully
set forth herein. . |

11, From on or about June 7, 2020, and continuing thereafter to on or about
June 24, 2020, in the Western District of Pennsylvania and elsewhere, the defendant, QUIANNA
BROWN, made and caused to be made materially false, fictitious, and fraudulent statements and .
representations, to wit: the defendant, without authorization, filed and caused to be filed claims
with the Commonwealth of Pennsylvania for Pandemic Unemployment Assistance benefits in the
names of individuals who, as she well knew, did not actually intend to file claims for those benefits. |

12. The defendant, . QUIANNA BROWN, knew that the statements ‘and
representations in the claims were material.

13. Said statements occurred in a matter involving a benefit, to wit: money that
was paid in connection with the COVID-19 pandemic, which has been declared as an emergency
under Section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act.

14. The payment of the above described benefits was transported via the United

States mail.
Case 2:20-cr-00171-WSS Document 3 Filed 07/22/20 Page 5 of 7

415. On or about the following dates, each such date being a separate count of

this Indictment, the defendant, QUIANNA BROWN, filed and caused to be filed false and

fictitious claims in the names of the following individuals:

 

 

 

 

Two | June 19, 2020 iJ.
‘| Three a June 19, 2020 LJ.
Four June 19, 2020 TJ.

 

 

 

 

 

' All in violation of Title 18, United States Code, Sections 1040(a)(2) and 2.
Case 2:20-cr-00171-WSS .Document 3 Filed 07/22/20 Page 6 of 7

CRIMINAL FORFEITURE ALLEGATIONS

16. The grand jury re-alleges and incorporates by reference the allegations
contained in Count One of this Indictment for the purpose of alleging forfeiture pursuant to Title

18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).
| 17. The United States ‘hereby | gives notice to the defendant, QUIANNA
BROWN, charged in Count One of this Indictment, that upon her conviction of such offense, the
“United States will seek forfeiture in accordance with Title 18, United States Code, Section
981(a)(1)(C) and Title 28, United States Code, Section 2461(c), which require any person

convicted of such offense to forfeit any property constituting or derived from proceeds obtained

directly or indirectly as a result of such offense, including but not limited to the following: any _

Pandemic Unemployment Assistance benefits seized on or about July 2, 2020 and July 13, 2020.

18. If any of the above-described forfeitable property, as a result of any act or
omission of the defendant: | |

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided without

difficulty;
Case 2:20-cr-00171-WSS Document 3 Filed 07/22/20 Page 7 of 7

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other

property of such defendant up to the value of the forfeitable property described in this forfeiture

allegation.

A True Bill,

rn o> \/
L Aah Sita Hes :

    
  

 
 

7

Foreperson

 
 

SCOTT W. BRADY
United States Attorney
PA ID No. 88352

 
